IN THE COURT OF APPEALS OF IOWA

                                    No. 17-0647
                                Filed March 7, 2018


IN RE THE MATTER OF THE GUARDIANSHIP AND CONSERVATORSHIP OF
R.K., Ward.

R.K.,
     Appellant.
________________________________________________________________


        Appeal from the Iowa District Court for Lyon County, Carl J. Petersen,

Judge.



        A man appeals the order establishing his involuntary guardianship and

conservatorship. AFFIRMED.



        Pamela A. Wingert of Wingert Law Office, Spirit Lake, for appellant.

        Thomas J. Miller, Attorney General, and Charles K. Phillips, Assistant

Attorney General, for appellee State.



        Considered by Vaitheswaran, P.J., and Potterfield and McDonald, JJ.
                                           2


VAITHESWARAN, Presiding Judge.

       The State petitioned for the appointment of a guardian and conservator over

an eighty-six-year-old man. Following a hearing, the district court granted the

petition and appointed the office of substitute decision maker to serve in both

capacities. On appeal, the ward contends (1) the evidence was insufficient to

support the need for a guardianship and conservatorship; (2) the district court

failed to consider the availability of third-party assistance; and (3) the district court

failed to consider the creation of a limited guardianship. We will address these

arguments together, reviewing the district court’s ruling on error. See Iowa Code

§ 633.33 (2015); In re Guardianship of M.D., 797 N.W.2d 121, 126-27 (Iowa Ct.

App. 2011). “Because our review is on error, the district court’s factual findings are

binding on appeal if supported by substantial evidence.” M.D., 797 N.W.2d at 127.

       The district court made detailed fact findings. The court found the elderly

man previously lived in a “dilapidated trailer” that “was uninhabitable to a person

of reasonable expectations.”        The man was diagnosed with “dementia of

Alzheimer’s etiology.”      A psychologist found him incompetent “to make

independent medical or other major life decisions” and found him in need of a

guardian. Later, a physician confirmed the Alzheimer’s diagnosis and noted the

man’s complete loss of short-term memory and his inability to care for himself.

According to the court, the physician “continues to assert that [the man] is a danger

to himself if left to his own means,” “needs 24/7 care to ensure his own safety and

comfort,” and “is not competent to make decisions regarding his physical care nor

his financial concerns.” The court cited corroborating evidence from two witnesses

at a care unit.
                                           3


       The court considered the man’s testimony and acknowledged he retained

his “long-term memory.” But, the court found he “clearly demonstrates he has no

short-term memory” and “does not appreciate his circumstances” or “the concerns

of his living conditions.”

       Finally, the court addressed the man’s request to have his friend and

another individual assist him and his request to create a limited guardianship.1 The

court rejected these requests after finding neither individual “would agree to follow

the current medical diagnosis.” The court noted the office of substitute decision

maker was willing to serve as guardian and conservator and had the ability to do

so. See Iowa Code ch. 231E.

       These findings are supported by substantial evidence.            In light of the

findings, the district court did not err in concluding the legal standards for

appointment of a guardian and conservator were satisfied.             See Iowa Code

§ 633.552(2)(a) (authorizing the filing of a petition for appointment of a guardian

for “a person whose decision-making capacity is so impaired that the person is

unable to care for the person’s personal safety or to attend to or provide for

necessities for the person”); id. § 633.566(2)(a) (authorizing the filing of a petition

for appointment of a conservator for “a person whose decision-making capacity is

so impaired that the person is unable to make, communicate, or carry out important

decisions concerning the person’s financial affairs”). The court also did not err in

denying the request for a limited guardianship and in appointing the office of




1
 Their litigation involving the same man is the subject of a pending separate appeal. See
Ehrman v. Mayer, No. 17-0665.
                                       4


substitute decision maker as the guardian and conservator. We affirm the district

court’s ruling in its entirety.

       AFFIRMED.